TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 1, 2014



                                      NO. 03-13-00170-CR


                               Devin Blake Espinoza, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment entered by the district court. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the district

court’s judgment. Therefore, the Court affirms the district court’s judgment. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.